  8:21-cv-00067-RGK-PRSE Doc # 10 Filed: 03/10/21 Page 1 of 3 - Page ID # 38




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                    Plaintiff,                                8:21CV67

       vs.
                                                 MEMORANDUM AND ORDER
OFFICER MCDONALD, OFFICER
ADISON, LANCASTER COUNTY
ADULT CORRECTIONS FACILITY,
RELIGON CORDINATOR OF THE
LANCASTER        COUNTY       ADULT
CORRECTIONS FACILITY, DANIEL
GREENE, Inmate; BRAD JOHNSON,
Lancaster County Adult Corrections
Facility Direct; ONE UNKNOWN
CORRECTIONS OFFICER, of the
Lancaster County Adult Corrections
Facility; and CRAPO, Lancaster County
Adult Corrections Facility Religon
Cordnator;

                    Defendants.


       This matter is before the court on Plaintiff’s Motion for Leave to Proceed in
Forma Pauperis (“IFP”). (Filing 8.) The court has received a certified copy of
Plaintiff’s trust account statement. (Filing 7.) Plaintiff is permitted to proceed IFP.

       The Prison Litigation Reform Act (“PLRA”) requires prisoner plaintiffs to
pay the full amount of the court’s $350.00 filing fee by making monthly payments
to the court, even if the prisoner is proceeding IFP. 28 U.S.C. § 1915(b). “[T]he
PLRA makes prisoners responsible for their filing fees the moment the prisoner
brings a civil action or files an appeal.” In re Taylor, 110 F.3d 528, 529-30 (8th Cir.
1997); Jackson v. N.P. Dodge Realty Co., 173 F. Supp. 2d 951 (D. Neb. 2001).
  8:21-cv-00067-RGK-PRSE Doc # 10 Filed: 03/10/21 Page 2 of 3 - Page ID # 39




        Pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff must pay an initial partial filing
fee in the amount of 20 percent of the greater of Plaintiff’s average monthly account
balance or average monthly deposits for the six months preceding the filing of the
complaint. Plaintiff’s account balance is $0.00, and the court cannot assess an initial
partial filing fee. However, as set forth in 28 U.S.C. § 1915(b)(4), “[i]n no event
shall a prisoner be prohibited from bringing a civil action . . . for the reason that the
prisoner has no assets and no means by which to pay the initial partial filing fee.”
When the prisoner is unable to pay the initial partial filing fee due to a lack of funds,
the requirement that the initial partial filing fee will be paid at the outset of the case
is suspended. See Jackson, 173 F. Supp. 2d at 957 n. 9. Instead, “the whole of
the . . . filing fees are to be collected and paid by the installment method contained
in § 1915(b)(2).” Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997). This
matter will therefore proceed without payment of the initial partial filing fee as set
forth below.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed IFP (Filing 8), is granted. The
filing fee shall be collected and remitted, as funds exist, in the manner set forth in
28 U.S.C. § 1915(b)(2). Until the full filing fee of $350.00 is paid, the prisoner shall
be obligated to pay, and the agency having custody of the prisoner shall forward to
the clerk of the court, 20 percent of the preceding month’s income in such months
as the account exceeds $10.00.

      2.      The clerk of the court shall serve a copy of this order on the appropriate
financial officer for Plaintiff’s current institution.

      3.     The next step in Plaintiff’s case will be for the court to conduct an initial
review of Plaintiff’s claims to determine whether summary dismissal is appropriate
under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

                                            2
8:21-cv-00067-RGK-PRSE Doc # 10 Filed: 03/10/21 Page 3 of 3 - Page ID # 40




   Dated this 10th day of March, 2021.

                                         BY THE COURT:


                                         Richard G. Kopf
                                         Senior United States District Judge




                                    3
